Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action in response to the RCE filed on 4/28/2021.
Claims 1, 3, 4, 8, 10, 11, 15, 17 and 18 are currently amended.
Claims 21-23 are newly added.
Claims 2, 9 and 16 were canceled.
Therefore, claims 1, 3-8, 10-15 and 17-23 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 4/28/2021 has been entered. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15 and 17-23 are directed to a method, a device and a non-transitory computer readable medium, which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “receiving a request to generate a verification code required for a transaction; wherein a transaction card, associated 
receiving a request to generate a verification code; generating the verification code; authenticating the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining that the verification code is being utilized for the transaction within the particular time period; validating the transaction; and providing to the merchant information indicating that the transaction is validated”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application the claim perform the functions of “receiving a request to generate a verification code; generating the verification code; authenticating the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining that the verification code is being utilized for the transaction within the particular time period; validating the transaction; and providing to the merchant information indicating that the transaction is validated”, above amounts to no more MPEP 2106.05(f)).  Mere instructions to apply an exception using the generic computer components cannot provide an inventive concept. The claim is not patent eligible.
When viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).The claim is not patent eligible.
 Independent claims 8 and 15 recites limitations substantially similar to claim 1.  Thus, the claims are rejected based on the same reasoning as above in claim 1.  Thus, the claim is not eligible.
As for dependent claims 3-7, 10-14 and 16-23, these claims recite limitations that further define the abstract idea noted in claims 1, 8 and 15.  Therefore, claims 3-7, 10-14 and 16-23 are directed to the same abstract idea of claims 1, 8 and 15.  Claims 3-7, 10-14 and 16-23 further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or as an ordered combination, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  Thus, the claims are not are not eligible.

Response to Arguments
Previous Claim rejections – 35 USC § 101
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
Argument 1: Applicant argued that: “…the Applicant respectfully asserts that independent claim 1, as amended not an abstract idea and recites several features beyond those of the alleged abstract idea that integrate the alleged abstract idea into a practical application.” (Please see the remarks on pages 12-17).
Answer 1: The Examiner respectfully disagrees.
Claim 1 recites the limitations of “receiving a request to generate a verification code required for a transaction; wherein a transaction card, associated with the user, is to be used for the transaction and does not include the verification code; generating the verification code for the transaction based on the request and based on user profile information; wherein the user profile information is associated with the transaction card, and wherein the user profile information includes information indicating that the verification code is valid for the transaction for a particular time period; authenticating based on the user profile information, the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information, associated with the transaction and including the verification code, to a merchant; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining based on receiving the transaction information, that the verification code is being utilized for the transaction within the particular time period; See 2019 Revised Guidance, 84 Fed. Reg. at 52-54).
In addition, The 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register / Vol. 84, No. 4 / Monday, January 7, 2019 / Notices (page 52-54)) stated that: 
“…For abstract ideas, Prong One represents a change as compared to prior guidance. To determine whether a claim recites an abstract idea in Prong One, examiners are now to: (a) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application…”  Thus, According to The 2019 Revised Patent Subject Matter Eligibility , Examiner (a) Identify the specific limitation(s) “receiving a request to generate a verification code required for a transaction; wherein a transaction card, associated with the user, is to be used for the transaction and does not include the verification code; generating the verification code for the transaction based on the request and based on user profile information; wherein the user profile information is associated with the transaction card, and wherein the user profile information includes information indicating that the verification code is valid for the transaction for a particular time period; authenticating based on the user profile information, the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information, associated with the transaction and including the verification code, to a merchant; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining based on receiving the transaction information, that the verification code is being utilized for the transaction within the particular time period; validating the transaction based on determining that the verification code is being utilized for the transaction within the particular time period; and providing to the merchant information indicating that the transaction is validated” and (b) determine whether the identified limitation(s) “receiving a request to generate a verification code required for a transaction; wherein a transaction card, associated with the user, is to be used for the transaction and does not include the verification code; generating the verification code for the transaction based on the request and based on user profile information; wherein the user profile information is associated with the transaction card, and wherein the user profile information includes information indicating that the verification code is valid for the transaction for a particular time period; authenticating based on the user profile information, the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information, associated with the transaction and including the verification code, to a merchant; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining based on receiving the transaction information, that the verification code is being utilized for the transaction within the particular time period; validating the transaction based on determining that the verification code is being utilized for the transaction within the particular time period; and providing to the merchant information indicating that the transaction is validated” falls within the subject matter groupings of abstract ideas of “Certain Methods Of Organizing Human Activity: commercial or legal interactions (including agreements in the form of contract; business relations).  Therefore, the claim recites an abstract idea.
The application, the user device, the device and the merchant device are recited at a high-level of generality to perform the functions of “receiving a request to generate a verification code; generating the verification code; authenticating the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining that the verification code is being utilized for the transaction within the particular time period; validating the transaction; and providing to the merchant information indicating that the transaction is validated”, such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional element do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Argument 2: Applicant argued that: “…with respect to Example 35 claim 2, the additional elements of independent claim 1, amended, represent significantly more, at least because they are a practical implementation of the alleged abstract idea in a non-conventional and non-generic way…” (Please see the remarks on pages 17-23).
Answer 2: The Examiner respectfully disagrees.
receiving a request to generate a verification code; generating the verification code; authenticating the verification code to generate an authenticated verification code; providing the authenticated verification code to provide transaction information; receiving the transaction wherein the transaction information based on: providing the authenticated verification code, and providing the authenticated verification code; determining that the verification code is being utilized for the transaction within the particular time period; validating the transaction; and providing to the merchant information indicating that the transaction is validated”, which when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).The claim is not patent eligible.
In addition, implementation of the alleged abstract idea in a non-conventional and non-generic way, which when view the claim as a whole, the additional limitations of the claim perform the functions that include improvements to another technology or technical field, improvements to the function of the computer itself, and do provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  The combination of the steps of claim 2 in Example 35 (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of include improvements to another technology or technical field, improvements to the function of the computer itself, and do provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  Thus, there are no technology improvements in the Applicant’s claim.  
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIEN C NGUYEN/Primary Examiner, Art Unit 3694